Deen, Judge.
“The notice [of appeal] shall set forth . . . a concise statement of the judgment, ruling or order entitling the appellant to take an appeal.” Code Ann. § 6-802. The notice in this case fails to identify any final judgment appealed from otherwise than by stating that it is “the judgment entered in this action on November 7, 1967.” The record shows no judgment entered on that date. The order denying the motion for new trial was signed and filed in the clerk’s office on November 8, 1967, and cannot be considered as the judgment appealed from. Hardnett v. U. S. F. & G. Co., 116 Ga. App. 732 (158 SE2d 303); Olson v. Austin Enterprises, 116 Ga. App. 197 (156 SE2d 655); Bowers v. Gill, 222 Ga. 529 (150 SE2d 653); Walker v. Walker, 222 Ga. 521 (150 SE2d 635).
The motion to dismiss is granted and the appeal is Dismissed.

Pannell, J., concurs. Jordan, P. J., concurs specially.